DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 14-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. 2008/0105674) in view of Kim (U.S. 2012/0273488).  
Regarding claim 2, Hsu teaches a vessel (shown in figure 1) for one of cooking and storing one or more food items (paragraph [0001]), comprising a container 3 having a bottom and an upward extending sidewall that terminates in a rim at 31 that defines an upper opening of the container (figure 1), the bottom having a bottom central portion and a bottom perimeter portion that surrounds the bottom central portion (figures 5 and 6), the bottom perimeter portion extending downward from the bottom central portion so as to create a vertical gap in-between a bottom surface of the bottom central 
Hsu discloses the claimed invention except for the contracting portion of the valve.  Kim teaches that it is known to provide a valve with an expanding portion (see element 36a in figures 10-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hsu with the valve plug expanding portion of Kim, in order to indicate the pressure conditions within the container.
Further regarding claim 2, the valve top portion is entirely disposed above a central portion of the lid (shown in figure 11 of Kim; the top portion of the valve is above the surface 22)when the valve central portion is disposed to at least substantially seal the opening, and wherein the valve bottom portion is entirely disposed below the central portion of the lid (shown in figure 4 of Hsu; the lowest portion of the valve is disposed below the bottom surface of the central portion) when the valve central portion is disposed to at least substantially seal the opening.

Regarding claim 3, the valve top portion (36a of Kim) has a vertical dimension when contracted that is less than or equal to the vertical gap in between the bottom surface of the bottom central portion and the bottom surface of the bottom perimeter portion (taught by Kim, in contracted position 

Regarding claim 4, the valve central portion comprises a wide region (upper flange of 2 of Hsu, excluding 36a of Kim) configured to at least substantially seal the opening and a narrow region configured to unseal the opening so as to provide an air passageway through the opening (figure 2).

Regarding claim 5, the wide region is a top wide region that is configured to at least substantially seal the opening when the valve central portion is moved downward in relation to the lid (figure 4), and  the narrow region is a bottom narrow region that is configured to unseal the opening so as to provide an air passageway through the opening when the valve central portion is moved upward in relation to the lid (figure 4).

Regarding claim 6, the vessel is configured to be heated in a microwave oven while the vessel is sealed by the lid (paragraph [0001]). 

Regarding claim 7, Kim teaches that it is known to provide a container with a gasket (see element 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Hsu with a gasket, as taught by Kim, in order to provide a better seal between the container and lid.



Regarding claim 14, Hsu teaches a removable lid 1 for a container of a vessel 3, comprising a valve 12, 2 configured to selectively allow air to vent out of a fluid retaining interior region of the container when the lid is positioned on the container (paragraph [0020]), the valve 12, 2 comprising an opening 12 that extends entirely through a thickness of a portion of the lid (figure 2), the valve further comprising a valve plug 2 that comprises a valve top portion (36 a of Kim as modified below) that extends vertically above a top surface of the portion of the lid, a valve bottom portion that extends vertically below a bottom surface of the portion of the lid (lower flange of 2), a valve central portion positioned at least partially within the opening of the portion of the lid, the valve central portion coupling the valve top portion to the valve bottom portion.
Hsu discloses the claimed invention except for the contracting portion of the valve.  Kim teaches that it is known to provide a valve with an expanding portion (see element 36a in figures 10-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hsu with the valve plug expanding portion of Kim, in order to indicate the pressure conditions within the container.
Further regarding claim 14, the valve top portion is entirely disposed above a central portion of the lid (shown in figure 11 of Kim; the top portion of the valve is above the surface 22)when the valve central portion is disposed to at least substantially seal the opening, and wherein the valve bottom portion is entirely disposed below the central portion of the lid (shown in figure 4 of Hsu; the lowest 

Regarding claim 15, the valve central portion comprises a wide region (upper flange of 2 of Hsu excluding 36a of Kim) configured to at least substantially seal the opening; and a narrow region configured to unseal the opening so as to provide an air passageway through the opening.

Regarding claim 16, the wide region is a top wide region that is configured to at least substantially seal the opening when the valve central portion is moved downward in relation to the lid (upper flange  of 2 of Hsu excluding 36a of Kim), the narrow region is a bottom narrow region that is configured to unseal the opening so as to provide an air passageway through the opening when the valve central portion is moved upward in relation to the lid.

Regarding claim 17, Kim teaches that it is known to provide a container with a gasket (see element 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Hsu with a gasket, as taught by Kim, in order to provide a better seal between the container and lid.

Regarding claim 20, Hsu teaches a method, comprising positioning a vessel within an interior of a microwave oven (paragraph [0001]), wherein the vessel is for one of cooking and storing one or more food items, the vessel comprising a container 3 having a bottom and an upward extending sidewall that terminates in a rim that defines an upper opening of the container (figure 1), a removable lid 1 for the container, the lid comprising a valve 12, 2 configured to selectively allow air to vent out of a fluid retaining interior region of the container when the lid is positioned on the container (paragraph [0020]), 
Hsu discloses the claimed invention except for the contracting portion of the valve.  Kim teaches that it is known to provide a valve with an expanding portion (see element 36a in figures 10-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hsu with the valve plug expanding portion of Kim, in order to indicate the pressure conditions within the container.
Further regarding claim 20, the valve top portion is entirely disposed above a central portion of the lid (shown in figure 11 of Kim; the top portion of the valve is above the surface 22)when the valve central portion is disposed to at least substantially seal the opening, and wherein the valve bottom portion is entirely disposed below the central portion of the lid (shown in figure 4 of Hsu; the lowest portion of the valve is disposed below the bottom surface of the central portion) when the valve central portion is disposed to at least substantially seal the opening.

Regarding claim 21, opening the valve positioned in the portion of the lid prior to positioning the vessel within the interior of the microwave oven (the valve is open upon pressure build up within the container). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. 2008/0105674) in view of Kim (U.S. 2012/0273488), as applied to claim 2 above, and further in view of Cai (U.S. 2012/0199582).  The modified container of Hsu discloses the claimed invention except for the container being made of glass.  Cai teaches that it is known to construct a container and lid of glass (see paragraph [0003], [0049] and [0071]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Hsu made of glass, as taught by Cai, in order to allow the user to view the contents.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. 2008/0105674) in view of Kim (U.S. 2012/0273488), as applied to claim 2 above, and further in view of Tucker et al. (U.S. 6,170,696).  The modified container of Hsu discloses the claimed invention except for the indentations.  Tucker et al. teaches that it is known to construct a container with indentations (see “vertical ribs; col. 14 lines 34-36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Hsu with indentations, as taught by Tucker et al., in order to reinforce the sidewall.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. 2008/0105674) in view of Kim (U.S. 2012/0273488), as applied to claim 2 above, and further in view of Wu (U.S. 2015/0060459).  The modified container of Hsu discloses the claimed invention except for the valve plug being made of silicone rubber.  Wu teaches that it is known to construct a valve plug from silicone rubber (see paragraph [0022]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Hsu with valve plug being made of silicone rubber, as taught by Wu, in order to use a durable flexible material, and since it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 125 USPQ 416. 

Allowable Subject Matter
Claim 1 is allowed.

Claims 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. Applicant argues that it is not obvious to modify Hsu with the valve of Kim because the valve of Hsu does not prevent stacking.  However, the motivation provided for the modification, in the rejections, is to indicate pressure conditions within the container.  

Regarding the central portion of the lid, the claims do not set forth any limitations that define the extent of the central portion of the lid.  The recessed portion can be considered the central portion of the lid, or at least a component of the central portion of the lid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736